DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicants argument and amendments filed on 11/25/2020 have been entered.
2. Claims 2 and 4-8 have been amended.
3. Claims 21-26 are new.
4. Claims 1 and 3 are cancelled.
5. Claims 2, 4-9 and 20-26 are examined in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 remains rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter for reasons of record in the Non-Final Office Action mailed on 5/27/2020 (and repeated as amended below). Based upon an analysis with respect to the claim as a whole, claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
The Claims 
The claims are directed to:
A composition comprising an isotonic excipient and an isolated population of human hematopoietic cells that proliferates in culture, wherein at least 5% of the cells are both CD34 .
Teachings in the Art
The art teaches that CD34/CD45-postive cells are naturally occurring in the bone marrow (BM) and peripheral blood (PB). Specifically, Bender et al. (1991, Blood, Vol. 77(12), pgs. 2591-2596) teaches (emphasis added):
“CD34+ cells in BM predominantly expressed low levels of CD45 antigen (92% ± 4%, n = 4) (Fig 2, lower middle panel), while two populations of CD34+CD45+ cells were observed in PB: a larger population that expressed high levels of CD45 (69.4% 2 8%, n = 3) and a smaller population expressing CD45 equivalent to that observed in BM (30.1% 2 9%, n = 3) (Fig 2, upper middle panel). In PB, CD34+ cells expressing high levels of CD45 also expressed higher levels of DR than the CD45 dim population (Fig 2, upper middle panel).” (pg. 2593 col. 2 parag. 1).
	Regarding the limitation that the cells are CD34 +ve and CD45 +ve, the art teaches that these are subpopulations that occur in CD34/CD45 populations of cells.
	Regarding CD34 +ve, Bellone et al. (1995, J. Cellular Physiology, Vol. 163, pgs. 221-231) teaches that CD34 +ve are a subset of CD34 cells (pg. 229 col. 1 parag. 1) that form colonies (CFU) with high efficiency (see Fig. 4).
	Regarding CD45 +ve, Ponsford et al. (2001, Clin. Exp. Immunol., Vol. 124, pgs. 315-322) that CD45 +ve are a subset of CD45 cells from PB (pg. 319 col. 1 parag. 2).
	Regarding colony formation of CD34/CD45 cells, Fritsch et al. (1993, Blood, Vol. 81(9), pgs. 2301-2309) teaches that this CD34/CD45 cells naturally form colonies when stimulated in vitro (see Figs. 2 and 3).
	Regarding an isotonic excipient, this encompasses, for example, phosphate-buffered saline (PBS) (see Wieczorowska-Tobis et al. 2001, Peritoneal Dialysis Int., Vol. 21(3), pgs. S362-S364, particularly pg. S362 col. 2 parag. 1), which will not materially, structurally or functionally alter the cells used in the claimed invention. 
Accordingly, the claims are directed to a composition using only a nature-based product, i.e., CD34 +ve and CD45 +ve cells, this nature-based product is then analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. The claims thus encompass CD34 +ve and CD45 +ve cells which are identical (no difference in characteristics) to naturally occurring CD34 +ve and CD45 +ve cells. 
Because there is no difference between the CD34 +ve and CD45 +ve cells used in the claimed composition and naturally occurring CD34 +ve and CD45 +ve cells, the claimed cells do not have markedly different characteristics, and thus is a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed culture does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed composition comprises a naturally occurring product (judicial exceptions), in the instant case this naturally occurring product are CD34 +ve and CD45 +ve cells.
	It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cell or composition is capable of being used for (i.e. treatment). In this case only CD34 +ve and CD45 +ve cells are examined with respect their status as a judicial exception. It is again emphasized that the claimed invention is a composition and not a method.
	An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. This is because while the claimed invention is drawn to CD34 +ve and CD45 +ve cells that are enriched to at least 5% and have CFU activity, this level of purity does not alter the claimed cells in a marked manner. Further the claimed CFU activity is simply a function of how the cells react when stimulated in vitro, which as the art teaches above the cells have significant CFU activity. Thus, here are no additional components which impart any additional element or structural limitations to the recited cells. The CD34 +ve and CD45 +ve cells claimed are indistinguishable from CD34 +ve and CD45 +ve cells that exists in the bone marrow and peripheral blood of a subject. The fact that the cells are “isolated” or enriched and are in an isotonic excipient does not change the CD34 +ve and CD45 +ve cells in a significant or meaningful way to amount to more than the judicial exception.  Further, regarding the limitation of claim 20 that the cell comprise a pharmaceutical excipient, this encompasses a buffer such as PBS, which will also not alter the claimed cells in a significant or meaningful way to amount to more than the judicial exception.
The only factors which can be examined under 101 in the claimed composition are those that are recited in the claim i.e. CD34 +ve and CD45 +ve cells.
How the CD34 +ve and CD45 +ve cells are obtained and the knowledge of using said cells for treatment is not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed composition are naturally-occurring products and thus qualify as a judicial exception. 
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that claim 2 is amended to recite a composition comprising about 1% to about 10% dimethylsulfoxide (DMSO) or about 0.1 mM β-mercaptoethanol. Neither DMSO nor beta-mercaptoethanol are naturally-occurring compounds.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. As set forth above, claim 2 does not recite that the composition comprises DMSO or β-mercaptoethanol, as Applicants argue. These limitations are set forth in the new claims, however as set forth above, an isotonic excipient encompasses PBS, which will not add significantly to the judicial exception, the recited cells. Accordingly, the rejection is maintained for the reasons of record and as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 and 20-24 are unclear. Applicant has cancelled claim 1 in their amendment of 11/25/2020 and claims 4-6 and 20-24 depend from cancelled claim 1, thus it is not clear what the metes and bounds are of claims 4-6 and 20-24 since claim 1 has been cancelled.



Claim 7 is rejected and new claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bender et al. (1991, Blood, Vol. 77(12), pgs. 2591-2596) in view of Bellone et al. (1995, J. Cellular Physiology, Vol. 163, pgs. 221-231), Ponsford et al. (2001, Clin. Exp. Immunol., Vol. 124, pgs. 315-322) and Bruyn et al. (2000, Bone Marrow Transplantation, Vol. 25, pgs. 377-383) as applied to claims 3, 5 6 and 20 above, and further in view of Sirven et al. (2001, Molecular Therapy, Vol. 3(4), pgs. 438-448).
	The teachings of Bender, Bellone, Ponsford and Bruyn are relied upon above in teaching an isolated population of CD34 +ve/CD45 + ve cells.
	Regarding new claim 26, Bruyn et al. teaches that PBS can be used to suspend CD34+ cells. It is art accepted that PBS is a pharmaceutical excipient suitable for human administration.
	Bender, Bellone, Ponsford and Bruyn do not teach:
	(i) that their cells express a heterologous gene.

	(i) Regarding the expression of a heterologous gene, Sirven et al. teach: 
“Gene transfer in hematopoietic stem cells (HSC) has many applications for both gene therapy and fundamental research. The recent development of lentivirus-derived vectors is an important breakthrough in gene transfer technology since these vectors allow transduction of nondividing
cells, such as HSC, due to an active nuclear import of the reverse-transcribed lentiviral genome” (pg. 438 col. 1 bridge col. 2 line 1).
	Sirven continues to teach that they have developed a protocol to express a heterologous gene (eGFP) (pg. 440 col. 1 last parag bridge col. 2 parags. 1-3) in CD34+ cells that “leads to very efficient transduction of CD34+ cord blood cells.” (pg. 439 col. 2 parag. 2 lines 4-5).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Bender, Bellone, Ponsford regarding an isolated population of CD34 +ve/CD45 + ve cells with the teaching of Sirven regarding expressing a heterologous gene in CD34+ cells and with the teachings of Buryn regarding PBS as a pharmaceutical excipient to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Sirven teaches that gene transfer in hematopoietic stem cells has many applications for both gene therapy and fundamental research.
	There would have been a reasonable expectation of success that CD34 +ve and CD45 +ve cells could be transduced with a heterologous gene since Sirven teaches that they successfully transduced CD34+ cells with lentiviral vectors to express GFP.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 8 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufman et al. (2001, PNAS, Vol. 98(19), pgs. 10716-10721) in view of Xu et al. (2001, Nature Biotechnology, Vol. 19, pgs. 971-974).
	Regarding claim 8, Kaufman et al. teach a method of differentiating human ES cells into CD45+ expressing cells comprising:
	(i) harvesting human ES cells from stromal cells (pg. 10717 col. 1 parag. 4),
	(ii) differentiating the harvested ES cells with G-CSF, SCF, IL-3 and IL-6 to provide 
hematopoietic colonies (pg. 10717 col. 1 parag. 4), and
(iii) producing a population of cells that are at least 1% positive for CD45+ (pg. 10719 col. 1 parag. 3, pg. 10720 col. 1 parag. 1 and Fig. 4).
Kaufman does not teach:
(i) using feeder-free culture.

(i) Regarding a feeder-free culture, Xu et al. teach:
“Previous reports indicate that undifferentiated hES cultures require MEF feeder cells to maintain the undifferentiated state1,2. In mouse ES cultures, the feeder layer can be replaced by addition of the cytokine, leukemia inhibitory factor (LIF), to the growth medium4,5.
But LIF does not have this effect in human ES cultures1,2, and both the derivation and maintenance of human ES cells apparently require the use of feeder cells. Unfortunately, this latter practice is technically challenging for large-scale production of hES cells. To alleviate this difficulty, we have developed a feeder-free culture system for the maintenance and proliferation of hES cells.” (pg. 971 col. 1 parag. 2).
	Xu continues to teach that they were able to successfully culture and differentiate human ES cell without a feeder-layer or any other cell types present (pg. 973 col. 2 parag. 1 and pg. 974 col. 1 parag. 5).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Kaufman regarding the differentiation of hES cells into CD45+ cells using a feeder-layer with the teachings of Xu regarding the benefits of not using a feeder-layer for culturing and differentiating hES cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Xu teaches that using a feeder-layer is challenging for large scale production of hES cells and that using a feeder-free layer is desirable.
	There would have been a reasonable expectation of success that the hES cells of Kaufman could be cultured and differentiated without a feeder-layer since Xu successfully taught culturing and differentiating hES cells without a feeder-layer.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that the combined teachings of Kaufman in view of Xu do not arrive at the technology of instant claim 8. Neither Kaufman nor Wu teach the use of G-CSF or FLT-3 ligand as differentiation factors of hES.
One skilled in the art would recognize that it would require undue experimentation to find the additional differentiation factors G-CSF and FLT-3, to arrive at the at least 1% CD45 positive cells with a “hematopoietic colony forming units (CFU) at a plating efficiency of at least ~1 in 2000”. Thus, the method of making the cells of instant claim 8 has a technical advantage over the methods of making cells taught by Kaufman in view of Xu, and therefore are not anticipated by any of the cited references
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. As set forth above, Kaufman does teach using G-CSF to obtain hematopoietic cells. Accordingly, the rejection is maintained for the reasons of record and as set forth above.


Claim 9 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufman et al. (2001, PNAS, Vol. 98(19), pgs. 10716-10721) in view of Xu et al. (2001, Nature Biotechnology, Vol. 19, pgs. 971-974) as applied to claim 8 above, and further in view of Bhatia et al., (1999, J. Exp. Med., Vol. 189(7), pgs. 1139-1147).
Kaufman and Xu are relied upon in teaching a method of differentiating hES cells into CD45+ cells using feed-free layer.
Kaufman and Xu do not teach:
(i) using a bone morphogenetic protein (BMP) in combination with hematopoietic growth factors.
(i) Regarding the use of a BMP to the differentiation of hematopoietic stem cells, Bhatia et al. teach that “BMPs regulate the proliferation and differentiation of highly purified
primitive human hematopoietic cells from adult and neonatal sources.” (Abstract lines 5-6).
	Bhatia continues to teach that CD45 is a marker for human hematopoietic cells in BM (pg. 1141 col. 1 parag. 4) and that “The results reported here, together with studies using
other developmental systems, underscore the role of BMP-4 in primitive hematopoietic tissue and demonstrate that BMPs continue to regulate blood development well after tissue specification” (pg. 1145 col. 2 parag. 3 lines 1-5). 
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Kaufman and Xu regarding a method of differentiating hES cells into CD45+ cells using feed-free layer with the teachings of Bhatia that BMP-4 is beneficial to the culture of human hematopoietic cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Bhatia teaches that BMP-4 plays a significant role in hematopoietic cell development.
	There would have been a reasonable expectation of success that the BMP-4 of Bhatia would work in the method of Kaufman and Xu since both Kaufman and Bhatia are working with hematopoietic stem cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632